Citation Nr: 1225937	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-23 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, Virginia


THE ISSUE

Entitlement to an annual clothing allowance, pursuant to 38 U.S.C.A. § 1162.

(The issues of entitlement to an increased disability evaluation for dislocation of the right shoulder, service connection for an acquired psychiatric disorder and to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) benefits, as well as applications to reopen service connection claims for bilateral hip and bilateral knee disorders and entitlement are the subject of separate Board decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Salem, Virginia, Department of VA Medical Center (VAMC).  

The Board previously remanded this matter in July 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran presently seeks entitlement to an annual clothing allowance, pursuant to 38 U.S.C.A. § 1162 (West 2002).  The Veteran maintains that his service-connected right lower extremity neurological disability requires the usage of a leg brace, his service-connected right lower extremity residual scar manifests in excessive bleeding and his service-connected right shoulder disability requires the usage of a sling at all times, which respectively tend to wear/tear his clothing.  See Appeal to Board of Veterans' Appeal (VA Form 9), Jun. 27, 2009.  

Basic eligibility for an annual clothing allowance, pursuant to 38 U.S.C.A. § 1162 (West 2002), is warranted when 

(i) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or 

(ii) The Under Secretary for Health or a designee certifies that-- 

(A) A veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; 

38 C.F.R. § 3.810(a)(1) (2011).  Upon satisfying the aforementioned criteria, VA must grant a Veteran's application for basic eligibility for an annual clothing allowance because 38 U.S.C.A. § 1162 "is directory...rather than permissive, hence...there is no latitude given VA in this regard."  VAOPRPREC 20-92 (Oct. 13, 1992).  

In the present circumstance, service connection is presently in effect for (I) dislocation of the right shoulder (major), (II) right lower leg weakness with sensory loss, associated with a right lower leg laceration scar and (III) a right lower leg laceration scar.  There is also evidence that the Veteran utilizes a right ankle brace and a right shoulder sling.  See Dpt. of Corrections Med. Treatment Record, Jun. 11, 2004 and Nov. 7, 2003; Medical/Dental Co-Pay Assessment Sheet, Jan. 26, 2005.  He also provides a competent account of his personal observations as to the impact these orthopedic devices have on his clothing.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the determinative question centers on whether the orthopedic devices are required because of his service-connected disabilities and tend to wear or tear the Veteran's clothing.  See 38 C.F.R. § 3.810(a)(1).  

In July 2010, the Board remanded the appeal to obtain the opinion/certification of the Chief Medical Director or designee on this matter.  However, in a December 2010 statement, the designee of the Chief Medical Director indicated that without access to the Veteran's clothing the requested determination could not be provided.  The record clearly demonstrates that the Veteran is incarcerated but does not reflect adequate attempts to tailor the directed assistance to the "peculiar circumstance of confinement."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Specifically, the record does not document any attempt to examine the Veteran and his clothing at the relevant correctional facility or to obtain relevant information from qualified DOC medical professionals.  Further, a January 2012 correspondence to the Veteran suggests he attempted to provide the necessary evidence (e.g. his clothing) to the designee of the Chief Medical Director but the evidence was returned without review.  The forgoing factors considered with VA's obligation to provided incarcerated Veterans the same care and consideration given to their fellow veterans," the Board finds the December 2010 statement of the designee of the Chief Medical Director to be inadequate.  Bolton, supra.  Thus, the Board is obligated to remand the appeal to ensure compliance with the July 2010 remand instruction.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  

The record also suggests that the Veteran receives regular treatment for his service-connected disabilities, from the Virginia Department of Corrections (DOC); however, no records dated since November 2006 have been associated with the claims folder.  Under the law VA must attempt to obtain these records, and the Board is required to remand the appeal for additional attempts in this regard.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

As an aside, the evidence of record adequately establishes that the Veteran is held financially liable for damaged clothing provided by the DOC and has provided payment for certain clothing items.  See VA DOC E-mail, Aug. 6, 2010; VA DOC Clothing Receipts, June 8, 2009, May 22, 2009, Apr. 16, 2009, and Sept. 8, 2008; Catalog Shipping Receipts, Apr. 29, 2009, Feb. 3, 2009, and Dec. 17, 2008.  Nonetheless, the Board emphasizes that his incarceration does not preclude basic eligibility for an annual clothing allowance and does not provide a basis to deny the claim.  See 38 C.F.R. § 3.810(a)(1).  In this regard, aside from the reduction in the annual payment provided pursuant to 38 U.S.C.A. § 1162 (West 2002), the Veteran's incarceration is immaterial to the present appeal.  See 38 C.F.R. § 3.810(d) (2011); see also Paragraphs. 6 and 7, VAOPRPREC 4-2010 (May 25, 2010); VAOPRPREC 16-97 (Apr. 17, 1997); VAOPRPREC 20-92.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of the his need for orthopedic devices and the impact they have on his clothing, including information regarding the specific make and model of any necessary devices. He should be provided an appropriate amount of time to submit this lay evidence.

2.  Request the Veteran identify all sources right arm and right lower extremity of treatment and/or hospitalization, to include as provided by the Virginia Department of Corrections (DOC), since November 2006.  Then, undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims folder.

3.  Contact the appropriate DOC facility and arrange for an appropriate examination of the Veteran by a VA examiner, the Chief Medical Director or designee.  The claims folder should be made available to and reviewed by the examining medical professional, with such noted in the provided examination report.  The provided opinions must reflect consideration of both medical and lay evidence of record, to include the Veteran's competent account as to his need for orthopedic appliances and the impact such devices have on the wear and tear of his clothing.  

The examiner, the Chief Medical Director or designee must identify all orthopedic appliances utilized by the Veteran, if any, specifically noting any plastic ankle foot orthotic and an arm sling.  Then, with respect to each noted orthopedic appliance state whether (I) it is necessary because of a service-connected disability; and (II) it is as likely as not that the device tends to wear or tear the Veteran's clothing.  

If a VA examiner, the Chief Medical Director or designee is unable perform the requested examination at the relevant DOC facility, a qualified DOC medical professional provide should be requested to perform the examination or provide a statement as to the orthopedic devices utilized by the Veteran and the impact such devices have on his clothing.  Upon obtaining this information from the relevant DOC personnel, the Chief Medical Director or designee should review the claims folder and opine whether it is as likely as not each orthopedic device used by the Veteran tends to wear or tear his clothing.  

Should the DOC facility prove is unwilling or unable to perform the requested examination or provide a relevant statement, the RO should arrange for the claims folder to be provided to and reviewed by the Chief Medical Director or designee, with such review specifically noted in the provided report.  Then, with regard to each orthopedic device utilized by the Veteran, the Chief Medical Director or designee should, to the extent possible, provide the requested medical information and opinions.

All scheduling efforts and requests upon the relevant DOC should be in writing and associated with the claims folder.  

4.  Then, readjudicate the present appeal and, if the benefits sought remain denied, provide the Veteran with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

